                   IN THE UNITED STATES DISTRICT COURT                                 11/5/2019
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


UNITED FIRE & CASUALTY                                 CV 17-103-BLG-TJC
COMPANY,

                     Plaintiff/Counterclaim            ORDER OF DISMISSAL
                     Defendant,                        WITH PREJUDICE

vs.

KINKAID CIVIL CONSTRUCTION LLC,

                     Defendant/Counterclaim
                     Plaintiff.


        Pursuant to the parties’ Stipulation for Dismissal With Prejudice (Doc. 88),

and good cause appearing,

        IT IS HEREBY ORDERED that this action is dismissed with prejudice, with

each party to bear their own attorneys’ fees and costs. All pending motions are

DENIED as moot and all deadlines are VACATED. The clerk shall close this

case.

        DATED this 5th day of November, 2019.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge




                                           1
